EXAMINER’S AMENDMENT

This Office action is a reply to the amendment filed on 4/7/2022. Currently, claims 2-21 are pending. Claim 1 has been cancelled. No claims have been withdrawn. New claims 2-21 have been added.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

3. (Currently Amended) The method of claim 2, wherein the frame cover comprises a front trim sized to cover, when attached to the door frame, the front surface of the door frame and terminate at the front surface of the insulated panel assembly, and the attaching of the frame cover comprises securing the front trim to the front surface of the door frame.

6. (Currently Amended) The method of claim 2, wherein removing the cover bezel comprises removing one or more mechanical fasteners and the attaching of the frame cover comprises securing, with the one or more mechanical fasteners, the frame cover to the door frame.  

7. (Currently Amended) The method of claim 2, wherein the frame cover is sized to cover, when attached to the door frame, a longitudinal gap of the door frame defined between the front surface of the door frame and the front surface of the panel assembly, and the attaching of the frame cover comprises at least one of i) securing the frame cover to the front surface of the door frame, or ii) securing the frame cover to an inner surface of the door frame to cover the longitudinal opening of the door frame.  

8. (Currently Amended) The method of claim 2, wherein the frame cover comprises a plug, and the attaching of the frame cover to the door frame comprises inserting the frame plug into a longitudinal gap defined between the front surface of the door frame and the front surface of the insulated panel assembly.  

14. (Currently Amended) The method of claim 13, wherein the frame cover comprises a front trim sized to cover, when attached to the door frame, a front surface of the door frame and terminate at the front surface of the insulated panel assembly, and the attaching of the frame cover comprises securing the front trim to the front surface of the door frame.  

17. (Currently Amended) The method of claim 13, wherein the display case door further comprises a cover bezel coupled to a front surface of the door frame, the method further comprising removing the cover bezel from the display case door by removing one or more mechanical fasteners, and the attaching of the frame cover comprises securing the frame cover to the door frame with the one or more mechanical fasteners.  
20. (Currently Amended) The method of claim 13, further comprising, after the attaching of the frame cover: removing the frame cover from the door frame; and attaching the electronic display or a second electronic display to the door frame of the display case door such that the electronic display or second electronic display overlays the insulated panel assembly.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or disclose, alone or in combination, all the elements and features of the claimed invention, including, inter alia obtaining the display case door, removing the cover bezel, removing the electronic display and attaching a frame cover to the door frame as claimed in claim 2, obtaining the display case door, removing the electronic display and attaching a frame cover to the door frame, as claimed in claim 13, and obtaining a display case door, removing the cover bezel, removing the electronic display, mounting a second electronic display, and attaching the cover bezel to the front surface, as claimed in claim 21. It would have been beyond the level of ordinary skill in the art, before the time of filing to combine or modify any of the cited prior art of record to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635

/JAMES M FERENCE/Primary Examiner, Art Unit 3635